COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00173-CV


JOSEPH PARKER AND RANDA                                           APPELLANTS
PARKER

                                         V.

OFH PAR 100, LLC                                                     APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2014-00906

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On June 2, 2014, and June 13, 2014, we notified appellants in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $195 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellants have not

paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).


      1
       See Tex. R. App. P. 47.4.
      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).3

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 10, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).
      3
       Although appellants filed their notice of appeal pro se, they are apparently
represented by counsel, who has participated in the filing of a rule 11 settlement
agreement in the trial court. Counsel has informed this court that dismissal of the
appeal will not prejudice the agreement.

                                    2